              Case 2:18-cv-02186-TJS Document 16 Filed 05/07/19 Page 1 of 1
AO 133    (Rev 12/09} Bill of Costs
                                                        ,.  ,,
                                          UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Eastern District of Pennsylvania

               JAMES EVERETT SHEL TON                                            )
                                                                                 )
                                     v.                                          )      Case No.. 2·18-cv..02186-T JS
                CAPITAL ADVANCES LLC &                                           )
                   CARMELA MORELLI                                               )

                                                                    BILL OF COSTS                                    C'..APITAL ADVANCES LLC &
Judgment having been entered in the above entitled action on                         07/2§/2Q_18           against    QARM_E~       MORELLI
                                                                                         Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk... ...... . . . ........ . ..................                                                                 $              40000

Fees for service of summons and subpoena                                                                                                       185 00

Fees for printed or electronically recorded transcnpts necessarily obtained for use in the case ....
Feesand disbursements for printing ..................... .
Fees for witnesses (itemize on page two)                                                                                                          000

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use m the case . .                                               . . . ...
Docket fees under28 t:.S.C. 1923 ..
Costs as shown on Mandate of Court of Appeals ...... .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . ....................•........
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828
Other costs (please ztemt.zeJ   • • • • • • • • • • • • • •.••••••••.

                                                                                                                     TOTAL     $               585.00

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                             Dedpration
         I declare under penalty of perjury that the foregoing costs are ca-rect and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
m the following manner
      D         Electronic service                            [2]       First class mail, postage prepaid
      0         Other;
          st Attorney.
                     ~ame      of Anomey:
                                                                                                -
For
          Jq~,) C~f} S"A_e.Jt,£2ofClaun111g~                                            E. ~                           Date          08112/2918

                                                                        Taxation of Costs
Costs are taxed in the amount of                         $585.00                                                        and included in the judgment.
              Kate Barkman                                              By      s/ Terry Milano                                 May 7, 2019
                     Cler1'   of Court                                                     Deputy Cler1'                                Date
